           Case 1:19-cv-00718-RP Document 7 Filed 09/10/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

DISCOVERORG DATA, LLC,                         §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §        Civil Action No. 1:19-cv-718-RP
                                               §
LIFESIZE, INC.,                                §
                                               §
                      Defendant.               §

       SECOND UNOPPOSED MOTION TO EXTEND TIME FOR DEFENDANT
              TO ANSWER, PLEAD, OR OTHERWISE RESPOND

       Defendant Lifesize, Inc. (“Lifesize”) respectfully moves the Court to extend the time for

Lifesize to answer, plead, or otherwise respond to the First Amended Complaint and Jury

Demand of DiscoverOrg Data, LLC (“DiscoverOrg”) by an additional 14 days, to September 25,

2019. DiscoverOrg does not oppose this motion.

       DiscoverOrg filed its Original Complaint on July 18, 2019 and its First Amended

Complaint the following day. Pursuant to the Court’s order granting Lifesize’s initial motion to

extend, the present deadline for Lifesize to answer, plead, or otherwise respond to the First

Amended Complaint is September 11, 2019.

       Lifesize seeks this extension to more fully evaluate the parties’ claims and defenses, and

to provide the parties with additional time to negotiate a potential resolution of the claims at

issue. This motion is not for the purpose of delay. Counsel for DiscoverOrg and Lifesize have

conferred regarding this motion and DiscoverOrg does not oppose the motion.

       Accordingly, Lifesize respectfully requests that the Court extend its time to answer,

plead, or otherwise respond to the First Amended Complaint through and including

September 25, 2019.
          Case 1:19-cv-00718-RP Document 7 Filed 09/10/19 Page 2 of 2



Dated: September 10, 2019                    Respectfully submitted,


                                             VINSON & ELKINS L.L.P.

                                             /s/ Hilary L. Preston
                                             M. Craig Tyler
                                             Texas Bar No. 00794762
                                             Hilary L. Preston
                                             Texas State Bar 24062946
                                             2801 Via Fortuna, Suite 100
                                             Austin, TX 78746-7568
                                             Telephone: 512.542.8440
                                             Facsimile: 512.236.3256
                                             ctyler@velaw.com
                                             hpreston@velaw.com

                                             Attorneys for Defendant Lifesize, Inc.



                            CERTIFICATE OF CONFERENCE

        I hereby certify that on September 10, 2019, I conferred with counsel for Plaintiff
DiscoverOrg Data, LLC, and counsel indicated they are not opposed to the extension requested
in this motion.


                                             /s/ Hilary L. Preston
                                             Hilary L. Preston



                              CERTIFICATE OF SERVICE

      I hereby certify that on September 10, 2019, a true and correct copy of the foregoing
document was served on all counsel of record via the Court’s CM/ECF filing system.


                                             /s/ Hilary L. Preston
                                             Hilary L. Preston




                                             2
